966 A.2d 544 (2009)
Harold HERRSCHAFT, Appellant
v.
COMMONWEALTH of Pennsylvania, DEPARTMENT OF CORRECTIONS, Appellee.
No. 53 MAP 2008.
Supreme Court of Pennsylvania.
January 22, 2009.

ORDER
PER CURIAM.
AND NOW, this 22nd day of January, 2009, the Order of the Commonwealth Court is AFFIRMED, without prejudice to Appellant's right to seek immediate relief in the Bucks County Court of Common Pleas. See Commonwealth v. Williams, 909 A.2d 419 (Pa.Cmwlth.2006) (holding inmate's challenge to county clerk of court's assignment of costs should be filed in the trial court); Commonwealth v. Parella, 834 A.2d 1253 (Pa.Cmwlth.2003) (holding inmate's complaint regarding Act 84 deductions should be filed in trial court *545 where inmate seeks to remove financial obligations improperly assigned to him).